Citation Nr: 1819200	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating prior to June 30, 2017, and a rating in excess of 40 percent as of June 30, 2017, for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from September 1960 to September 1964; from January 1965 to January 1968; and from September 1990 to July 1991.  He had additional duty with the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for bilateral sensorineural hearing loss.  The Veteran appeared at a March 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In May 2017, the Board remanded the claim to the Agency of Original Jurisdiction for additional development.  

In February 2018, the Agency of Original Jurisdiction increased the rating for bilateral sensorineural hearing loss from 0 percent to 40 percent, effective June 30, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  Prior to June 30, 2017,  the service-connected bilateral sensorineural hearing loss was shown to be manifested by no worse than right ear Level VI auditory acuity, left ear Level IX auditory acuity, and difficulty understanding conversations.  

2.  On and after June 30, 2017,  the service-connected bilateral ear hearing loss has been shown to be manifested by no worse than right ear Level VI auditory acuity, left ear Level IX auditory acuity, and difficulty understanding conversations.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not higher, for the period prior to June 30, 2017, for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.3, 4.85, 4.86(a), Diagnostic Code 6100 (2017).  

2.  The criteria for a rating in excess of 40 percent as of June 30, 2017, for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.3, 4.85, 4.86(a), Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that an increased rating is warranted for the service-connected bilateral sensorineural hearing loss as the disability significantly interferes with his ability to participate in conversations and is not alleviated by the use of prescribed hearing aids.  

Ratings for bilateral hearing loss range from 0 percent to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The ratings derived from the rating schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).  

In rating hearing loss, ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Period Prior to June 30, 2017

At an October 2009 audiological examination conducted for VA, the Veteran complained of impaired hearing.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
50
70
90
LEFT

55
90
95
110

Speech audiometry found speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  The Veteran was diagnosed with moderately severe right ear sensorineural hearing loss and severe left ear sensorineural hearing loss.  The examiner commented that "the effect of the condition on the claimant's daily activity is needs to be close, look, and listen."  

The October 2009 audiometric testing results show left ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  That is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) (2017).  Upon application of the most favorable criteria, the bilateral hearing loss was shown to be productive of no more than right ear Level III auditory acuity and left ear Level VIII auditory acuity.  

At a January 2010 Ears, Nose, and Throat (ENT) examination conducted for VA, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
60
70
LEFT

45
60
90
90

Speech audiometry found speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  An impression of "bilateral moderately severe sensorineural hearing losses somewhat worse in the left ear than the right" was advanced.  

The January 2010 audiometric testing results show that the bilateral hearing loss was shown to be productive of no more than right ear Level I auditory acuity and left ear Level III auditory acuity.  

At a July 2016 VA audiological examination, the Veteran complained of impaired hearing.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
65
75
80
LEFT

70
90
85
105+

Speech audiometry found speech recognition ability of 90 percent in the right ear and of 74 percent in the left ear.  The Veteran was diagnosed with bilateral mixed hearing loss.  

The January 2016 audiometric testing results show bilateral pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  That is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) (2017).  Upon application of the most favorable criteria, the bilateral hearing loss was shown to be productive of no more than right ear Level VI auditory acuity and left ear Level VIII auditory acuity.  

At the March 2017 Board hearing, the Veteran testified that he had trouble hearing conversations even with his hearing aid level "raised up all the way."  

At a May 2017 private audiometric evaluation The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
70
75
80
LEFT

75
90
95
115

Speech audiometry found speech recognition ability of 88 percent in the right ear and of 68 percent in the left ear.  The Veteran was diagnosed with bilateral mixed hearing loss.  

The May 2017 audiometric testing results show bilateral pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  That is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) (2017).  Upon application of the most favorable criteria, the bilateral hearing loss was shown to be productive of no more than right ear Level VI auditory acuity and left ear Level IX auditory acuity.  

At a June 30, 2017, VA audiological examination, the Veteran complained of impaired hearing.  He reported that "if I take both hearing aids out, I can't hear the TV or the doorbell" and "I can't hear much of anything."  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
65
70
70
LEFT

70
90
90
105+

Speech audiometry found speech recognition ability of 94 percent in the right ear and of 50 percent in the left ear.  The Veteran was diagnosed with bilateral mixed hearing loss.  

The June 30, 2017, audiometric testing results show bilateral pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  That is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86 (a) (2017).  Upon application of the most favorable criteria, the bilateral hearing loss was shown to be productive of no more than right ear Level V auditory acuity and left ear Level IX auditory acuity.  

Prior to June 30, 2017, the service-connected bilateral sensorineural hearing loss was found to be manifested by difficulty following conversations.  The audiometric findings reported above result in a numeric designation of no more than Level VI hearing acuity in the right ear and of Level IX hearing acuity in the left ear.  That hearing loss disability merits the assignment of a 40 percent rating under Diagnostic Code 6100.  The Board finds that a rating in excess of 40 percent is not warranted for the bilateral hearing loss disability at any point during the time period under review.  Therefore, the Board concludes that a 40 percent rating and no higher for the period prior to June 30, 2017, for bilateral sensorineural hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.85, 4.86(a) Diagnostic Code 6100 (2017); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a 40 percent rating, but not higher, for the period prior to June 30, 2017, for bilateral sensorineural hearing loss is granted.  

Entitlement to a rating in excess of 40 percent for bilateral sensorineural hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


